Title: To Thomas Jefferson from Thomas Main, 18 November 1805
From: Main, Thomas
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Main’s Nursery Novr. 18th. 1805.
                  
                  Immediately on my return from Richmond—a sense of duty, with sentiments of the most unfeigned thankfulness for your benevolent intention to promote my interest through a benefit to the community, in an employment so congenial to my inclination, induces me to take the liberty to lay before you the result of my journey. It would have given me pleasure to have waited on the President for this purpose, had I not reflected that his time was at this period by far too precious to suffer such intrusion from my humble concerns.
                  Doctor Currie received me with great kindness, and was anxious to favour me with a place, though I found him unhappily afflicted with much grief for the loss of his only child; and he indeed nevertheless, honoured my errand with his whole attention. An obstacle of some magnitude however prevented an agreement, The house which was to be my dwelling stood contiguous, in the same yard, with those of his overseer and labourers, which I found was permanently to be the case. This was a difficulty which I really durst not encounter, fearing that disagreeable collisions might eventually ensue from such an intermixture of authority, which would endanger that happy tranquillity so dear to the quiet mind; one half of this dreaded evil being apprehended from a source over which I could have no control rendered it still more insuperable. These sentiments I respectfully submitted to the Doctor; and further added that it would be my anxious care and earnest desire to cultivate a good understanding with him and wished therefore that every thing which might probably produce the seeds of discord should by anticipation be prevented. He allowed the observations to be reasonable but could not devise a remedy, as it was out of his power to dispense with the use of that place for the residence of his people. Finding this obstacle not to be overcome, he obligingly offered to introduce me to other landholders, gentlemen of his acquaintance, and to lay the Presidents letter before them, if I would tarry a day or two longer: but as I found I could not with propriety delay my return I was obliged to decline that offer. He then proposed for me to throw my ideas upon paper and write to him in Decr. I promised compliance and perceiving him very unwell took my leave: he requesting me to give his best respects to the President. Perhaps I ought to desist at this time from any further attempts to fix an establishment at Richmond. When I write to the Doctor I shall with permission, submit my letter to your correction, as it would distress me greatly should I inadvertently dictate any thing that might seem to derogate in the least from the recommendation which you have been pleased to give me. Great part of the country through which I passed, and about Richmond appeared so far as I could observe highly susceptible of the improvement of Hedging and seemed also much to require it. Being treated with the greatest civility by every person with whom I had any intercourse in Virginia it could not fail of making a very favourable impression on my mind respecting its inhabitants.
                  I have only to add that your goodness, to me, so much unmerited, shall ever be held in pleasing remembrance; and that with the most affectionate attachment and sincere respect, I am 
                  Sir Your grateful humble Servt.
                  
                     Thos. Main 
                     
                  
               